United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1998
Issued: April 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 29, 2013 appellant, through her attorney, filed a timely appeal from a
June 25, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
eligibility for wage-loss compensation benefits on the grounds that she no longer had any
disability causally related to her accepted employment-related injury; and (2) whether appellant
has established that she is entitled to disability compensation for the period June 18 to
July 27, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 3, 2012 appellant, then a 41-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that same date she sustained an injury when she missed a step
while delivering mail and fell on her right hand. She notified her supervisor, first sought medical
treatment and stopped work on that same date. On May 9, 2012 by Form CA-16, OWCP
authorized Dr. Leon Bernstein, Board-certified in orthopedic surgery, to treat appellant’s right
wrist condition for up to 60 days. The Form CA-16 noted that there were limited-duty
assignments available.
By decision dated June 1, 2012, OWCP accepted the claim for right hand sprain. It noted
that the claim had initially been accepted as a minor injury with minimal or no time lost from
work. OWCP advised appellant to submit a Form CA-1 for any time lost from work.
On July 27, 2012 OWCP referred appellant, the case record, a series of questions and a
statement of accepted facts to Dr. Philip D’Ambrosio, a Board-certified orthopedic surgeon, for a
second opinion examination. On July 30, 2012 appellant filed a claim for compensation (Form
CA-7) for leave without pay for the period June 18 to July 27, 2012.
In an August 10, 2012 report, Dr. D’Ambrosio reported that appellant was a right-handed
woman who was employed as a letter carrier for the postal service and he related her history of
injury. He noted that she complained of pain in the right hand. In particular, appellant
complained of a sharp stabbing pain at the lateral aspect, fifth metacarpal. She sought physical
therapy treatment three times a week. Dr. D’Ambrosio reviewed Dr. Bernstein’s handwritten
notes and noted no prior history of injury to the right hand. Upon physical examination, he
reported that the right hand revealed slight swelling over the lateral aspect, fifth metacarpal.
Dr. D’Ambrosio further noted range of motion of the right wrist at 80 degrees of dorsiflexion, 80
degrees of palmar flexion with full pronation and supination, good grip and pinch strength and
intact right hand neurovascular. He diagnosed contusion of the right hand and opined that the
condition had resolved. Dr. D’Ambrosio reported that appellant required no further treatment
and could return to full-duty work without restrictions.
By letter dated August 13, 2012, OWCP informed appellant that the evidence of record
was insufficient to establish her claim for compensation for the period June 18 to July 27, 2012.
Appellant was advised of the medical evidence needed and provided 30 days to submit additional
information.
In treatment notes dated July 3 to August 16, 2012, Dr. Bernstein noted some swelling of
the right hand and reported that appellant complained of pain with activities of daily living. In
an August 16, 2012 Form CA-17, he reported that she was totally disabled as a result of her right
hand sprain and could not return to work.
By decision dated September 4, 2012, OWCP terminated appellant’s entitlement to wageloss compensation benefits effective that same date based on Dr. D’Ambrosio’s opinion that her
right hand sprain had resolved and she could resume full-duty work. It noted that the weight of

2

the medical evidence rested with Dr. D’Ambrosio who established that appellant no longer had
any disability or residuals due to her accepted work-related condition.2
In a September 6, 2012 note and Form CA-17, Dr. Bernstein reported that appellant could
return to work on September 10, 2012 with restrictions.
By decision dated September 14, 2012, OWCP denied appellant’s disability
compensation for the period June 18 to July 27, 2012.
By letter dated March 18, 2013, appellant, through counsel, requested reconsideration of
the September 4, 2012 decision terminating entitlement to wage-loss compensation and the
September 14, 2012 decision denying disability compensation for the period June 18 to
July 27, 2012. Counsel argued that Dr. D’Ambrosio’s examination revealed swelling which was
inconsistent with his findings that appellant’s condition had resolved. He further stated that
further diagnostic testing should have been ordered. Counsel stated that he was submitting
medical evidence from appellant’s physicians which established that her injury was more severe
than a right hand sprain. He noted that the physicians provided a diagnosis of median nerve
neuropathy at or distal to the wrist, right hand.
In an August 22, 2012 report, Dr. Bernstein reported that he last examined appellant on
August 6, 2012. The examination revealed swelling and stiffness along the ulnar border of the
right hand. Range of motion of the fingers was good and neurovascular findings were grossly
normal. A repeated x-ray of the right hand revealed normal bone structures. Dr. Bernstein
opined that appellant’s current condition was consistent with her initial May 3, 2012 trauma.
Appellant remained on total disability because her occupation required constant manual
handling. She was impaired from performing such an activity because she reported that there
was no activity at her employment that would basically eliminate the need to use the right hand
repetitively. Dr. Bernstein opined with reasonable medical certainty that appellant was totally
disabled from her regular gainful employment based on her history and physical findings which
showed continued swelling. He found her current status to be consistent with her original injury.
In a September 10, 2012 medical report, Dr. Abraham Glasman, a Board-certified
neurologist, related appellant’s history of injury. He noted her complaints of tingling and sharp
pains in the hand and was previously diagnosed with right hand sprain. Dr. Glasman
recommended a magnetic resonance imaging (MRI) scan of the right hand and electrodiagnostic
(EMG) study of the right upper extremity.
In an October 6, 2012 diagnostic report, Dr. Richard Silvergleid, a Board-certified
diagnostic radiologist, reported that an MRI scan of the right hand was within normal limits.
In an October 11, 2012 diagnostic report, Dr. Glasman reported that an EMG study of the
right upper extremity revealed findings consistent with right median neuropathy at or distal to the
2

On September 4, 2012 OWCP notified appellant of a proposal to terminate her medical benefits based on
Dr. D’Ambrosio’s opinion that she could resume full-duty work because her right hand sprain had resolved. It
provided him 30 days to submit additional information. The Board notes that no final termination decision has been
issued with respect to the September 4, 2012 proposed termination of medical benefits.

3

wrist. In a November 6, 2012 report, he reported that physical examination revealed slight
warmth and swelling of the right hand compared to left, as well as positive Tinel’s sign at the
right wrist with weakness of hand grasp. Dr. Glasman diagnosed hand injury with subsequent
median neuropathy and possible reflex sympathetic dystrophy/complex regional pain syndrome.
He stated: “It appears [appellant] is unable to work subsequent to this injury.”
In a January 18, 2013 medical report, Dr. Yardley P. Shoulton, a treating physician,
reported that appellant sustained a work-related right hand injury on May 3, 2012 when she was
climbing a flight of stairs and fell on her hand. He first treated her on September 10, 2012 and
noted right hand swelling with complaints of numbness and pain upon examination.
Dr. Shoulton reviewed the prior medical reports and provided summarized findings based on the
reports of Dr. Bernstein and Dr. D’Ambrosio. He noted that, at the time of appellant’s injury,
only an x-ray of the right hand was completed and she was not referred for a neurological
evaluation or an MRI scan to determine her injury and limitations in her ability to perform her
work duties. Dr. Shoulton found that the prior physicians failed to exhaust clinical measures to
appropriately diagnose her injury. He stated that appellant’s case could not be conclusive
without adequate diagnostic testing. Dr. Shoulton stated that he did not believe that her right
hand contusion had resolved given that Dr. D’Ambrosio’s examination found “slight swelling
over the lateral aspect fifth metacarpal” over three months after the initial injury. He stated that
appellant should have been referred to a hand surgeon for diagnostic testing given that
Dr. D’Ambrosio’s physical examination revealed problems of pain, swelling and numbness.
Dr. Shoulton disagreed with Dr. D’Ambrosio’s findings and found that appellant could
not have returned to work full duty as she had limited use of her right hand. He noted that the
swelling in her right hand was still evident from the May 3, 2012 injury. Dr. Shoulton reported
that, while appellant’s right hand x-ray excluded fracture, it could not determine nerve damage.
Appellant’s MRI scan was used to evaluate structural damage which also revealed negative. The
EMG study was performed to rule out focal neuropathy or neuropathic injury due to trauma of
her fall. Dr. Shoulton found that appellant’s EMG findings were consistent with a right median
neuropathy at or distal to the wrist which he opined was due to her May 3, 2012 work injury. He
reported that she was totally disabled and could not return to regular duty since she continued to
have swelling of her hand eight months after the injury with limited use of the right hand.
Dr. Shoulton concluded that appellant’s neuropathic injury was a result of her May 3, 2012 fall,
that her injury was permanent and that she could no longer perform her job as a letter carrier.
In a May 6, 2013 medical report, Dr. Ignatius Daniel Roger, a Board-certified plastic
surgeon and subspecialty Board-certified hand surgeon, reported that he first began treating
appellant on November 26, 2012. He noted that she injured her right hand when she fell while
ascending a flight of stairs. Dr. Roger provided a summary of his examination findings for the
dates he treated appellant. He reviewed her prior medical reports and provided findings
regarding her diagnostic studies. Dr. Roger diagnosed right hand contusion and right median
neuropathy (carpal tunnel syndrome). He opined that appellant’s conditions were causally
related to the May 3, 2012 work injury because she struck her right hand at the level of the
metacarpal accounting for the pathology present at the right hand and wrist. Dr. Roger further
stated that there were persistent ongoing impairments arising from the May 3, 2012 accident
which included restrictions of manipulative activities with the dominant right hand as well as
deficient sensations and wrist motions which prevented her from performing the full scope of her

4

employment duties. He noted that he disagreed with Dr. D’Ambrosio’s report which failed to
describe any testing specifically pertinent to her neurological complaints. Dr. Roger further
stated that Dr. D’Ambrosio reported wrist motion in excess of that seen in his own clinical
examinations, as well as those performed by other physicians. He stated that repeated clinical
examinations and objective testing confirmed the defects associated with appellant’s right
median neuropathy. Dr. Roger recommended surgical neurolysis of the right median nerve and
stated that he could not ascertain the level of permanency as surgery could improve her
condition.
By decision dated June 25, 2013, OWCP affirmed both the September 4, 2012 decision
terminating entitlement to wage-loss compensation benefits and the September 14, 2012 decision
denying disability compensation for the period June 18 to July 27, 2012. It reviewed the
additional evidence and stated, “A conclusory statement attributing the swelling to an incident
that occurred months earlier and that the condition was so severe that it was permanently
disabling was insufficient to establish that the median nerve neuropathy and disability were
causally related to the May 3, 2012 fall.” OWCP found Dr. Roger’s opinion insufficient to
establish causal relationship because he failed to explain how he arrived at his conclusion which
was based on EMG studies obtained six months postinjury.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP has accepted a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.3 Having determined that an employee has a disability
causally related to his or her federal employment, OWCP may not terminate compensation
without establishing either that the disability has ceased or that it is no longer related to the
employment.4 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.5
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for right hand sprain as a result of the May 3, 2012
employment incident. By decision dated June 25, 2013, it affirmed its September 4, 2012
decision terminating her entitlement to wage-loss compensation on the grounds that the accepted
right hand sprain had resolved. The Board finds that OWCP failed to meet its burden of proof to
terminate appellant’s entitlement to wage-loss benefits effective September 4, 2012.
The Board notes that appellant continued to submit treatment notes from her treating
physician, Dr. Bernstein from July 3 to August 16, 2012 wherein he noted the continued swelling
of hers right hand and continued to report that she remained totally disabled. In its
September 4, 2012 and June 25, 2013 decisions, OWCP determined that appellant no longer
experienced disability from her May 3, 2012 injury finding that the weight of the medical
3

Bernadine P. Taylor, 54 ECAB 342 (2003).

4

Id.

5

See Del K. Rykert, 40 ECAB 284 (1988).

5

evidence rested with Dr. D’Ambrosio, the second opinion physician. The Board finds, however,
that Dr. D’Ambrosio’s opinion is insufficient to resolve the question of whether appellant
continued to suffer from disability causally related to the accepted May 3, 2012 injury.
In his August 10, 2012 report, Dr. D’Ambrosio reported that on May 3, 2012, appellant
slipped on steps and struck the lateral aspect of her right hand. Upon physical examination, he
found that the right hand revealed slight swelling over the lateral aspect, fifth metacarpal.
Dr. D’Ambrosio diagnosed contusion of right hand which had resolved. He further stated that
appellant required no further treatment and could return to full-duty work.
The Board finds that the opinion of Dr. D’Ambrosio is not well rationalized.
Dr. D’Ambrosio opinion that appellant’s right hand contusion had resolved contradicted his
examination findings which revealed slight swelling over the lateral aspect. He provided no
opinion regarding why she could return to work full duty, which required repetitive handling of
mail, despite evidence of continued swelling more than three months after the date of injury.
Dr. D’Ambrosio opinion is not sufficiently rationalized to establish that appellant’s condition
ceased with no residuals of her employment-related injury.6 His opinion was vague and
speculative, failing to provide any explanation regarding why her right hand contusion had
resolved with no further disability. The Board has consistently held that a medical opinion not
fortified by rationale is of limited probative value.7 Given the deficiencies in Dr. D’Ambrosio’s
report, OWCP failed to meet its burden of proof to terminate appellant’s wage-loss compensation
benefits effective September 4, 2012.8 The termination decision will be reversed.9
LEGAL PRECEDENT -- ISSUE 2
Under FECA,10 the term disability is defined as incapacity, because of employment
injury, to earn the wages that the employee was receiving at the time of injury.11 Disability is not
synonymous with a physical impairment which may or may not result in an incapacity to earn the
wages. An employee who has a physical impairment causally related to a federal employment
injury but who nonetheless has the capacity to earn wages he or she was receiving at the time of
injury has no disability as that term is used in FECA.12
Whether a particular injury causes an employee to be disabled and the duration of that
disability are medical issues which must be proved by a preponderance of the reliable, probative

6

V.C., Docket No. 11-1561 (issued February 15, 2012).

7

A.D., 58 ECAB 149 (2006).

8

J.K., Docket No. 13-327 (issued August 7, 2013).

9

D.H., Docket No. 12-1975 (issued June 5, 2013).

10

5 U.S.C. §§ 8101-8193.

11

See Prince E. Wallace, 52 ECAB 357 (2001).

12

Cheryl L. Decavitch, 50 ECAB 397 (1999); Maxine J. Sanders, 46 ECAB 835 (1995).

6

and substantial medical evidence.13 Findings on examination are generally needed to support a
physician’s opinion that an employee is disabled for work. When a physician’s statements
consist only of a repetition of the employee’s complaints that excessive pain caused an inability
to work, without making an objective finding of disability, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.14 The Board
will not require OWCP to pay compensation for disability without any medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.15
ANALYSIS -- ISSUE 2
In its June 25, 2013 decision, OWCP denied appellant’s claim for disability
compensation for the period June 18 to July 27, 2012. The Board further notes that it has yet to
issue a decision regarding whether any additional conditions should be accepted as employment
related. The Board finds that appellant has not established that she was disabled from June 18 to
July 27, 2012 due to her accepted right wrist strain.
The only physician of record who evaluated appellant during the time period in question
was Dr. Bernstein. While Dr. Bernstein submitted handwritten progress notes dated July 3
and 26, 2012, which continued to note swelling of appellant’s right hand and to report that she
was totally disabled, his reports are of limited probative value. He offered no medical
explanation as to why she would be unable to perform her job duties. In his August 22, 2012
narrative report, Dr. Bernstein noted that he had examined appellant on August 6, 2012. Upon
examination, appellant’s range of motion of the fingers was good, neurovascular findings were
grossly normal and repeat x-ray of the right hand revealed normal bone structures. Dr. Bernstein
did not provide objective medical findings and medical rationale which would substantiate her
inability to work during the period June 18 to July 27, 2012, based upon her accepted condition
of right wrist strain.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
wage-loss benefits on September 4, 2012. It further finds that appellant has not established that
she is entitled to wage-loss benefits for the period June 18 to July 27, 2012.

13

See Fereidoon Kharabi, 52 ECAB 291, 293 (2001); Edward H. Horton, 41 ECAB 301, 303 (1989).

14

G.T., 59 ECAB 447 (2008); see Huie Lee Goal, 1 ECAB 180, 182 (1948).

15

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2013 decision of the Office of
Workers’ Compensation Programs is reversed in part and affirmed in part.
Issued: April 14, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

